DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG Pub 2012/0135580 to Scheuerlein et al (hereinafter Scheuerlein).
Regarding Claim 1, Scheuerlein discloses a semiconductor device comprising: 
a substrate (600, Fig. 8B):
a drain region (604) disposed on the substrate;
a body region (606) disposed on the drain region;
a source region (608) disposed on the body region;
a bit line (602Sa, Fig. 8H) connected to the drain region and extending in a first direction; and 
a word line (640S2) connected to the source region and extending in a second direction that is different from the first direction,


Regarding Claim 2, Scheuerlein discloses the semiconductor device of Claim 1, wherein the bit line electrically connects two or more drain regions arranged in the first direction, and the word line electrically connects two or more source regions arranged in the second direction (Figs. 8H & 10).

Regarding Claim 7, Scheuerlein discloses the semiconductor device of Claim 1, wherein the substrate includes a silicon (Si) substrate, a silicon germanium (SiGe) substrate, a germanium (Ge) substrate, or the like [0051].


Claims 1, 3, 5-7, 12, 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG Pub 2016/0049404 to Mariani et al (hereinafter Mariani). 
Regarding Claim 1, Mariani discloses a semiconductor device comprising: 
a substrate (26, Fig. 3)):
a drain region (13, Fig. 1) disposed on the substrate;
a body region (14) disposed on the drain region;
a source region (15) disposed on the body region;
a bit line (43, Fig. 13) connected to the drain region and extending in a first direction; and 
a word line (50, Fig. 15) connected to the source region and extending in a second direction that is different from the first direction,
wherein the drain region, the body region, and the source region together define a pillar extending in a third direction that is perpendicular to the first and second directions (Fig. 15).

Regarding Claim 3, Mariani discloses the semiconductor device of Claim 1, wherein each of the drain region and the source region is a first impurity doped region, and the body region is a second impurity doped region (Fig. 1).

Regarding Claim 5, Mariani discloses the semiconductor device of Claim 1, wherein each of the drain region and the source region is a p+ doped region, and the body region is an n+ doped region (Fig. 1; the specific doping types being arbitrary [0013].

Regarding Claim 6, Mariani discloses the semiconductor device of Claim 1, wherein each of the drain region and the source region is an n+ doped region, and the body region is a p+ doped region (Fig. 1).

Regarding Claim 7, Mariani discloses the semiconductor device of Claim 1, wherein the substrate includes a silicon (Si) substrate, a silicon germanium (SiGe) substrate, a germanium (Ge) substrate, or the like [0016].

Regarding Claim 12, Mariani discloses a method of manufacturing a semiconductor device, the method comprising:
providing a substrate (26) having first, second, third regions divided in a third direction (Fig. 3); 
doping a first impurity into the first region (13, Fig. 1);
doping a second impurity into the second region (14) disposed on the first region; 
doping the first impurity into the third region (15) disposed on the second region;

forming a bit line (43, Fig. 8) that extends in a first direction and is connected to the drain region; and
forming a word line (50, Fig. 15) that extends in a second direction and is connected to the source region, the second direction being different from the first direction,
wherein the drain region, the body region, and the source region together define a pillar extending in the third direction that is perpendicular to the first and second directions (Fig. 15).

Regarding Claim 14, Mariani discloses the method of Claim 12, wherein the first impurity has a p+ conductivity type, and the second impurity has an n+ conductivity type [0013].

Regarding Claim 15, Mariani discloses the method of Claim 12, wherein the first impurity has an n+ conductivity type, and the second impurity has a p+ conductivity type [0013].

Regarding Claim 16, Mariani discloses the method of Claim 12, wherein the bit line is formed to electrically connect drain regions of two or more unit cells arranged in the first direction (Fig. 8),
wherein the method further includes depositing an insulating material (44, Fig. 10; 33, Fig. 13) to fill spaces between the plurality of unit cells, and
wherein the word line is formed to electrically connect source regions of two or more unit cell arranged in the second direction (Fig. 15).


Allowable Subject Matter
Claims 17-20 are allowed.
Claims 4 and 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 4 and 13 require the body region having a doping concentration that increases at a distance away from an interface with the source and drain regions. The references of record do not disclose such an embodiment. US PG Pub 2014/0057402 (Guha) is an example of a relevant reference in the art which forms graded source/drain regions and utilizes multiple layers in each region. However, the body region of Guha is intrinsicly doped which would teach away from Applicant’s embodiment. 
Claim 8 requires the body region to include a first and second material alternately stacked one or more times. The references of record do not disclose such an embodiment. Claims 9-11 depend on Claim 8 and are allowable for at least the reason above.

Claim 17 recites a method of manufacturing a semiconductor device, the method comprising: 
providing a substrate;
forming a first region on the substrate, the first region including a first material;
forming a second region on the drain region, the second region including the first material and a second material that are alternately stacked one or more times;
forming a third region on the body region, the third region including the first material;
patterning the first to third regions and the substrate to form a plurality of unit cells, wherein each unit cell has the first region as a drain region, the second region as a body region, and the third region as a source region;
forming a bit line that extends in a first direction and is connected to the drain region; and

wherein the drain region, the body region, and the source region are stacked in a third direction, and define a pillar extending in the third direction that is perpendicular to the first and second directions.

The references of record do not disclose, or suggest, a body region including a first and second material alternately stacked one or more times. It is not apparent that such a modification would be beneficial. A search of other, relevant references in the art does not show Applicant’s invention to be anticipated or obvious. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298.  The examiner can normally be reached on Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C SPALLA/               Primary Examiner, Art Unit 2818